Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J), rendered July 19, 2007, *760convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty to criminal contempt in the first degree (see CPL 220.60 [3]). The defendant’s assertions that he did not understand the consequences of his plea because of his medical condition and because his attorney misadvised him with respect to the terms of the promised sentence are belied by the transcript of the plea proceedings, which demonstrates that the defendant expressly stated that he did not need medical attention and that he fully comprehended the terms of the sentence to be imposed (see People v Brooks, 36 AD3d 929, 930 [2007]; People v Martinez, 33 AD3d 631, 632 [2006]; People v Rodriguez, 270 AD2d 434 [2000]). Skelos, J.E, Florio, Balkin, Belen and Austin, JJ., concur.